Per Curiam.
In these condemnation proceedings one suit against the owners and another against the tenant of a property sought *469to be condemned by the City of Baltimore were consolidated for trial. The City and the tenant settled their case during the trial. The appellants are the owners of the property.
They claim to have been entitled to four peremptory strikes of jurors. The attorney for the defendants asserts that the Clerk allowed him two and counsel for the other defendant two, but refused to allow the appellants four strikes, and that the Clerk said that this was in accordance with the instructions of the court. This discussion was not in the hearing of the appellee or of the judge. No request was made to the court for additional strikes. See Maryland Rules, Rule 543 a 3 and 4. The alleged denial of the right to four peremptory strikes is the sole ground of appeal.
In the absence of any request to the trial court for a ruling on the matter, there is nothing before us for review, Maryland Rules, Rule 885, and the appeal must be dismissed.

Appeal dismissed, with costs.